          Case 5:21-cv-00015-H   Document 1 Filed 01/21/21   Page 1 of 10 PageID 1
        FILED
  January 21, 2021
    KAREN MITCHELL
CLERK, U.S. DISTRICT COURT
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 2 of 10 PageID 2
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 3 of 10 PageID 3
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 4 of 10 PageID 4
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 5 of 10 PageID 5
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 6 of 10 PageID 6
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 7 of 10 PageID 7
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 8 of 10 PageID 8
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 9 of 10 PageID 9
Case 5:21-cv-00015-H Document 1 Filed 01/21/21   Page 10 of 10 PageID 10
